Citation Nr: 1412239	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include residuals of a torn ligament (right knee disability).

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to February 1981 and from July 1987 to January 1988.  He also had active duty for training (ACDUTRA) in the Arkansas Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The October 2011 statement of the case (SOC) found that new and material evidence had been received and denied the claim on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a right knee disability, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in February 2012, and a transcript of the hearing is of record.



FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right knee disability was denied by rating decisions in January, June and October 2008.  A notice of disagreement was received by VA in November 2008, and a statement of the case was issued in September 2009; a timely substantive appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the October 2008 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee disability.

3.  The competent and probative evidence of record does not relate the Veteran's current right knee disability to his military service.  


CONCLUSIONS OF LAW

1.  The January, June and October 2008 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted since October 2008 to reopen the claim of entitlement to service connection for right knee disability is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Right knee disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is reopening the Veteran's claim for entitlement to service connection for a right knee disability, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right knee disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to for entitlement to service connection for right knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this regard, the Board notes that the notice was sent in March 2011 and that the matter was readjudicated following completion of VCAA notice in an October 2011 SOC.

In accordance with the requirements of VCAA, the March 2011 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letters.  The Veteran was also informed in the letter as to disability ratings and effective dates if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was conducted in August 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 examination report obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files and on examination of the Veteran.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his February 2012 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his representative from The American Legion.  The representative and the VLJ asked questions to ascertain the relationship between the Veteran's right knee disability and service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  

The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

New and Material Evidence 

The Veteran seeks to establish service connection for a right knee disability.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Rating decisions in January, June and October 2008 denied service connection for a right knee disability because there was no evidence in service of a chronic right knee problem.  The Veteran was notified of each rating decision later that month and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen the claim for service connection for a right knee disability in May 2010; and this appeal ensues from a July 2010 rating decision, which declined to reopen the claim for service connection for a right knee disability.  

The evidence on file at the time of the October 2008 RO decision consisted of some of the Veteran's service treatment records and of private treatment and evaluation reports dated from February 1982 to June 2007.  

According to a private medical report for February 1982, the Veteran had injured his right ankle playing basketball; the diagnosis was sprained right ankle.  The Veteran's service treatment records reveal a January 1987 enlistment examination in which it was reported that the Veteran had twisted his right knee, with torn ligaments, in 1982.  He wore a brace for three months with no surgery.  Examination of the lower extremity in January 1987 was normal.    

Evidence received since October 2008 includes a November 1980 service treatment report.  According to this report, the Veteran complained of a one week history of right knee pain.  The assessment was functional stress pain of the right knee.

The Board has reviewed the evidence received into the record since the October 2008 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a right knee disability.  The November 1980 report is new because it has not previously been reviewed by VA.  It is material because it relates to the issue of service right knee symptomatology and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability, as it bears upon one element of a claim for service connection.


Service Connection

The Veteran has contended that service connection for a right knee disability is warranted because he injured his right knee during active duty in 1980 and again during training with the National Guard in 1982 and he has had right knee problems ever since service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be presumed for certain chronic diseases, such as degenerative joint disease, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Service treatment records from the Veteran's initial period of active duty reveal that he complained in November 1980 of a one week history of right knee pain; the assessment was functional stress pain of the right knee.  

According to February 1982 treatment records from St. Michael Hospital, the Veteran had sprained his right ankle playing basketball.

It was reported in a January 1987 enlistment examination for the Veteran's second period of active duty that he had twisted his right knee, resulting in torn ligaments, in 1982.  He wore a brace for three months with no surgery.  Examination of the lower extremity in January 1987 was normal.  

Subsequent private treatment records dated from August 1990 through June 2007 involve other disabilities and do not refer to a right knee disorder.

The Veteran was provided a VA knee evaluation in August 2011, which included review of the claims files.  He complained of intermittent right knee pain since 1990.  The examiner indicated that the Veteran's weight was in the normal range in service and that his current weight was in the obesity range.  It was noted that he had footdrop secondary to epidural spinal abscess since 2006 and that X-rays showed degenerative arthritis of the knees.  The Veteran was unable to work because of partial paralysis of the lower extremities secondary to his epidural spinal abscess with spinal decompression and L4 hemilaminectomy in 2006.  The examiner opined that the Veteran's right knee arthritis was not caused by or secondary to military service because there were no right knee problems shown for a number of years after service and his arthritis appeared to be related to the aging process and/or to his obesity.

The Veteran testified at his February 2012 travel board hearing that he initially injured his right knee in November 1980, that he injured the knee again while training in the National Guard in 1982, that he went to a private clinic for treatment in 2004 but does not have these records, and that his right knee has continues to bother him since service.

Based on the above evidence, the Board finds that the evidence of record fails to establish that the Veteran has a right knee disability due to service.  Although the Veteran complained of right knee pain in 1980, and there is a January 1987 notation that he had torn ligaments in his right knee in 1982, his right lower extremity was normal on examination in January 1987.  There is no evidence of arthritis of the right knee in service or within the first year after service discharge.  Additionally, there are no post-service complaints or clinical findings of a right knee disability until VA examination in August 2011, many years after final service discharge, when X-ray evidence of degenerative arthritis was found.  There is no post-service evidence of torn ligaments of the right knee.  Moreover, the only nexus opinion on file, in August 2011, which is based on a review of the claims files and a physical examination and which contains a rationale for the opinion, is probative evidence against the claim.   

The Board acknowledges the Veteran's lay statements that he has had symptoms of knee pain continuously since service, and that the evidence shows a current diagnosis of degenerative arthritis of the right knee, which is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology of the condition noted during service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although complaints of knee pain in service and after discharge are shown in the evidence of record, the Board does not afford them significant probative value.  While the Veteran is both competent and credible to report his symptoms of knee pain since service discharge, he is not competent to say that his knee symptoms in service were symptoms of degenerative arthritis, as he is not competent to render a medical diagnosis or to opine as to whether his currently diagnosed degenerative arthritis of the right knee is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic degenerative arthritis due to service, as discussed above.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that he has had degenerative arthritis of the right knee continuously since service discharge.

Lastly, the Board notes that reopening and adjudicating the Veterans appeal on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the October 2011 SOC.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Because all of the requirements for service connection are not shown, the Veteran does not have disability of the right knee due to service.  The Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for right knee disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for right knee disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


